Case 3:13-cv-00068-GMG-RWT Document 286 Filed 09/23/20 Page 1 of 3 PageID #: 3962




                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                    MARTINSBURG


   ESTATE OF WAYNE A. JONES,
   By Robert L. Jones and Bruce
   A. Jones, Administrators of the
   Estate of Wayne A. Jones,

                 Plaintiff,

   v.                                                         CIVIL ACTION NO.: 3:13-CV-68
                                                              (GROH)

   THE CITY OF MARTINSBURG,
   WEST VIRGINIA, PFC. ERIK HERB,
   PFC. DANIEL NORTH, PTLM.
   WILLIAM STAUBS, PTLM. PAUL
   LEHMAN, and PFC. ERIC NEELY,

                 Defendants.


        ORDER DENYING THE PLAINTIFF’S SECOND MOTION TO RECONSIDER

          Currently before the Court is the Plaintiff’s Second Motion to Reconsider. ECF No.

   284. Therein, the Plaintiff asks this Court to reconsider its August 26, 2020 Order regarding

   the Plaintiff’s Motion for Settlement Approval. ECF No. 275.

          Although the Plaintiff fails to cite any Rule or case law for its Motion, the Court

   construes its Motion pursuant to Rule 54 of the Federal Rules of Civil Procedure. Rule

   54(b) provides that, in the absence of an express order directing final judgment as to

   certain claims or parties, “any order . . . that adjudicates fewer than all of the claims or the

   rights and liabilities of fewer than all the parties does not end the action . . . and may be

   revised at any time before the entry of a judgment adjudicating all the claims and all the

   parties’ rights and liabilities.” Fed R. Civ. P. 54(b).
Case 3:13-cv-00068-GMG-RWT Document 286 Filed 09/23/20 Page 2 of 3 PageID #: 3963




          Pursuant to this rule, a court may revise an interlocutory order Aat any time before

   the entry of a judgment.@ Id.; see also Boyd v. Coventry Health Care, Inc., 828 F. Supp.

   2d 809, 813 (D. Md. 2011) (citing Moses H. Cone Mem=l Hosp. v. Mercury Constr. Corp.,

   460 U.S. 1, 12 (1983)). This power is discretionary. See Moses H. Cone Mem. Hosp.,

   460 U.S. at 12 (stating that Aevery order short of a final decree is subject to reopening at

   the discretion of the district judge@).       In light of this discretion, A[m]otions for

   reconsideration of interlocutory orders are not subject to the strict standards applicable to

   motions for reconsideration of a final judgment.@ Am. Canoe Ass=n v. Murphy Farms, Inc.,

   326 F.3d 505, 514-15 (4th Cir. 2003).

          However, “doctrines such as law of the case . . . have evolved as a means of

   guiding district courts= discretion to reconsider interlocutory orders.@ Boyd, 828 F. Supp.

   2d at 814 (internal citations omitted). Pursuant to the law of the case doctrine, “courts

   must follow the law that a prior decision establishes unless (1) a subsequent trial produces

   substantially different evidence, (2) controlling authority has since made a contrary

   decision of law applicable to the issue, or (3) the prior decision was clearly erroneous and

   would work manifest injustice.@ Id. (internal citations omitted).

          On the other hand, “the law of the case doctrine cannot positively prohibit a district

   court from reconsidering an interlocutory order in light of federal courts= >ultimate

   responsibility . . . to reach the correct judgment under law.=@ Id. (quoting Am. Canoe

   Ass=n, 326 F.3d at 515). But this responsibility “may be tempered at times by concerns

   of finality and judicial economy.” Am. Canoe Ass=n, 326 F.3d at 515. Consequently, “relief

   is rarely ever appropriate when the motion raises no new arguments, but merely requests

   the district court to reconsider a legal issue or to change its mind.@ Boyd, 828 F. Supp.


                                                2
Case 3:13-cv-00068-GMG-RWT Document 286 Filed 09/23/20 Page 3 of 3 PageID #: 3964




   2d at 814 (internal citations omitted).

          Here, the Plaintiff has simply asked the Court to change its mind. The Plaintiff has

   failed to establish (1) that substantially different evidence has been produced, (2) that

   controlling authority has made a contrary decision of law applicable to the issue or (3)

   that the Court’s prior decision was clearly erroneous and worked to manifest injustice.

          Accordingly, the Court declines to reconsider its prior decision because the Plaintiff

   has failed to present any new evidence, new law or persuasive argument that the decision

   was clearly erroneous. Therefore, the Plaintiff’s Motion for Reconsideration [ECF No.

   284] is hereby DENIED.

          DATED: September 23, 2020




                                                3
